PER CURIAM.
We affirm the defendant’s conviction and sentence but strike the imposition of a public defender’s fee because notice was not given to the defendant of his right to challenge the amount of the fee as required by Florida Rule of Criminal Procedure 3.720(d)(1). See L.A.N. v. State, 675 So.2d 711 (Fla. 5th DCA 1996); Fontenont v. State, 631 So.2d 379 (Fla. 5th DCA 1994). However, on remand, the fee may be reimposed after compliance with the rule.
*143JUDGMENT AND SENTENCE AFFIRMED; PUBLIC DEFENDER’S FEE STRICKEN; CAUSE REMANDED.
PETERSON, C.J., and W. SHARP and ANTOON, JJ., concur.